        Case 1:16-cr-00366-JEJ Document 120 Filed 01/27/21 Page 1 of 9




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                     :      1:16-cr-366-01
                                              :      1:19-cv-1208
                                              :
             v.                               :      Hon. John E. Jones III
                                              :
HENRY J. FLEMISTER,                           :
                                              :
                    Defendant.                :

                                 MEMORANDUM

                                 January 27, 2021

      Pending before the Court is Defendant Henry J. Flemister’s (“Defendant” or

“Flemister”) Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct

Sentence by Person in Federal Custody (the “Motion”). (Doc. 99). The parties

have fully briefed all issues raised in Flemister’s Motion making this matter ripe

for our review. (Docs. 101, 102, 107 and 108). For the reasons that follow, the

Motion shall be denied and a certificate of appealability shall not issue.

I.    BACKGROUND

      On August 9, 2017, the Defendant pled guilty pursuant to a plea agreement

to Count One of a multiple count indictment, charging him with distribution and

possession with intent to distribute heroin and cocaine base violation of 21 U.S.C.

§ 841. (Doc. 62).




                                          1
        Case 1:16-cr-00366-JEJ Document 120 Filed 01/27/21 Page 2 of 9




      Following the entry of the plea, the assigned United States Probation Officer

rendered a Presentence Investigation Report (“PSR”) which classified Flemister as

a career offender and calculated his advisory sentencing guideline range to be 151

to 188 months imprisonment. Thereafter, on October 31, 2017, the Defendant

appeared before our late colleague the Honorable William W. Caldwell and was

sentenced to a term of 151 months imprisonment. Judgment was entered by the

Court on November 13, 2017. (Doc. 87).

      On November 28, 2017, Flemister filed a pro se notice of appeal to the

United States Court of Appeals for the Third Circuit. (Doc. 93). On April 17,

2018, the Third Circuit issued an Order granting Flemister’s plea counsel leave to

withdraw and granting the Government’s motion to enforce the appeal waiver

contained in the plea agreement. Thus, Flemister’s appeal was dismissed. (Doc.

97). The Third Circuit’s mandate was issued on May 9, 2018.

      Thereafter, on July 16, 2019, the Defendant filed the instant §2255 Motion.

The matter was reassigned to the undersigned upon the filing of Defendant’s

Motion. Flemister raises two grounds for relief in his Motion. First, that defense

counsel was ineffective for failing to object to Flemister’s career offender

designation, and second, that counsel was ineffective on appeal for failing to argue

a sentencing disparity based on race between Flemister and his co-Defendant.




                                          2
        Case 1:16-cr-00366-JEJ Document 120 Filed 01/27/21 Page 3 of 9




II.   LEGAL STANDARDS

      Title 28, United States Code, Section 2255 permits federal prisoners the

ability to attack the validity of their convictions and sentences, but generally is

limited to curing errors that were jurisdictional, rose to the level of a constitutional

violation, resulted in a “complete miscarriage of justice,” or led to proceedings that

were “inconsistent with the rudimentary demands of fair procedure.” United States

v. Timmreck, 441 U.S. 780, 783-84 (1979) (citations omitted). See also United

States v. Addonizio, 442 U.S. 178, 185-86 (1979); United States v. Essig, 10 F.3d

968, 977 n.25 (3d Cir. 1993).

      A.     Hearing on Motion

      “Generally, if a prisoner’s ' 2255 [motion] raises an issue of material fact,

the district court must hold a hearing to determine the truth of the allegations.”

Essig, 10 F.3d at 976 (citations omitted). A defendant is not entitled to a hearing,

however, if his allegations are contradicted by the record or if they are patently

frivolous. Solis v. United States, 252 F.3d 289, 295 (3d Cir. 2001) (citations

omitted). Similarly, the district court is not required to hold a hearing if the

motion, files, and records of the case conclusively show that the movant is not

entitled to relief. 28 U.S.C. ' 2255; Rule 4(b) of the Rules Governing ' 2255

Proceedings for the United States District Courts; Government of the Virgin

Islands v. Forte, 865 F.2d 59, 62 (3d Cir.1989). The Court has reviewed the



                                           3
        Case 1:16-cr-00366-JEJ Document 120 Filed 01/27/21 Page 4 of 9




submissions in this matter and it is our considered view that a hearing is not

warranted here.

      B.     Ineffective Assistance of Counsel

      Since both of Flemister’s grounds for relief concern allegations of

ineffective assistance of counsel, we begin with the well-established standard for

such claims under 28 U.S.C. § 2255. In order to successfully demonstrate

ineffective assistance of counsel, a petitioner must establish that (1) the

performance of counsel fell below an objective standard of reasonableness; and (2)

the errors of counsel prejudiced the defense. Strickland v. Washington, 466 U.S.

668, 687-92, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). The first prong of the

Strickland test requires the defendant show that counsel's performance was actually

deficient. Jermyn v. Horn, 266 F.3d 257, 282 (3d Cir. 2001). A court "deciding an

actual ineffectiveness claim must judge the reasonableness of the counsel's

challenged conduct on the facts of the particular case, viewed as of the time of

counsel's conduct." Strickland, 466 U.S. at 690. Counsel's conduct presumptively

"falls within the wide range of reasonable professional assistance," and the

defendant "must overcome the presumption that, under the circumstances, the

challenged action 'might be considered sound trial strategy.'" Id. at 689-90 (quoting

Michel v. Louisiana, 350 U.S. 91, 93, 76 S. Ct. 158, 100 L. Ed. 83 (1955)).




                                           4
        Case 1:16-cr-00366-JEJ Document 120 Filed 01/27/21 Page 5 of 9




      The Supreme Court has cautioned against allowing defendants to “second-

guess” every decision made by their representative. Strickland, 466 U.S. at 689.

Every effort must “be made to eliminate the distorting effects of hindsight, to

reconstruct the circumstances of counsel’s challenged conduct, and to evaluate the

conduct from counsel’s perspective at the time.” Id. at 689. There is a “strong

presumption” that the actions of defense counsel were reasonable, and the burden

rests with the defendant to overcome this high bar. Id. at 689. Furthermore, it is

imperative that post-trial or post-plea inquiries not lead to an endless cycle of

litigation, where the accused can challenge the result until he finds the one most

favorable. See id. at 689–90.

      The second prong of the Strickland test requires the defendant show that the

deficient performance so prejudiced the defense as to raise doubt as to the accuracy

of the outcome of the trial or sentence. Strickland, 466 U.S. at 693-94.

Additionally, it “is not enough for the defendant to show that the errors had some

conceivable effect on the outcome of the proceeding.” Id. at 693; Harrington v.

Richet, 562 U.S. 86, 111 (2011) (emphasizing recently that the “likelihood of a

different result must be substantial, not just conceivable”). The petitioner must

demonstrate that "there is a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been different."

Jermyn, 266 F.3d at 282 (quoting Strickland, 466 U.S. at 693). A simple error, if it



                                           5
        Case 1:16-cr-00366-JEJ Document 120 Filed 01/27/21 Page 6 of 9




had no effect on the judgment, does not necessitate setting aside the judgment.

Strickland, 466 U.S. at 691.

III.   DISCUSSION

       A.    Career Offender Designation

       In this ground for relief, Flemister contends that defense counsel was

ineffective for failing to object to his characterization as a career offender because

his convictions out of the Court of Common Pleas for Dauphin County do not

qualify as career offender predicates. Invoking Evanson v. Attorney General, 550

F.3d 284 (3d Cir. 2008), Flemister argues that the Dauphin County convictions

cannot be used for the career offender designation because “the drug type in each

of these cases was determined by the reference made to the controlled substance

involved in the criminal complaint. However, the complaint[ ] in each case was

superseded by an information which did not list the drug type. Where, as here, the

complaint has been superseded by an information, the complaint cannot be used to

determine the drug type.” Doc. 99 at 4.

       Flemister’s contention is incorrect. As the records supplied by the

Government establish, both the complaint and information filed in each case

specified the drug involved in the offense. (Doc. 107, Ex. 1 at pp. 11-12, 15; Ex. 2

at pp. 10-11; 13). Since the drug type is specified in each charging document to

which the defendant pled guilty, the premise of Flemister’s argument is flawed.



                                           6
            Case 1:16-cr-00366-JEJ Document 120 Filed 01/27/21 Page 7 of 9




Thus, because “there can be no Sixth Amendment deprivation of effective counsel

based on an attorney’s failure to raise a meritless argument,” this ground for relief

fails. United States v. Sanders, 165 F.3d 248, 253 (3d Cir. 1999).

          B.     Sentencing Disparity Based on Race

          Flemister next argues that his appellate counsel was ineffective for failing to

argue that a sentencing disparity existed between him and his co-Defendant Kevin

Bilheimer (“Bilheimer”), who was sentenced to 60 months imprisonment.

          In support of this ground, Flemister contends that the only difference

between him and Bilheimer is their race – Flemister is African American and

Hispanic and Bilheimer is Caucasian. However, a review of the docket and

presentence reports in this case reveals that Flemister’s position is not accurate.

First, there is a 22-year age difference between Flemister and Bilheimer, with

Beilheimer being the elder.1 At the time of sentencing, Flemister was in overall

good health, while Bilheimer was suffering from a variety of serious health

concerns including emphysema, high blood pressure and liver disease. Further,

while the Defendants were both categorized as career offenders, their underlying

offenses were of a different nature. For his part, Bilheimer’s criminal history

consisted of several non-violent drug and DUI charges as well as a simple assault

charge. Nine of Bilheimer’s 15 prior convictions were traffic-related. Meanwhile,

1
    Flemister is currently 40 years old. Bilheimer is 61.



                                                   7
        Case 1:16-cr-00366-JEJ Document 120 Filed 01/27/21 Page 8 of 9




Flemister’s record consisted of several parole violations, numerous drug charges,

harassment charges and one instance in which he attempted to escape from his

work release program. At sentencing, Judge Caldwell granted Bilheimer a

downward variance due to his age and overstatement of criminal history. Flemister

was not granted a variance, but was sentenced at the bottom of the advisory

guideline sentencing range.

      Based on the apparent differences in Flemister and his co-Defendant aside

from race, it is our considered view that appellate counsel was not ineffective for

failing to raise the issue of sentencing disparities before the Third Circuit. To be

sure, 18 U.S.C. § 3553(a)(6) tasks sentencing courts to consider “the need to avoid

unwarranted sentence disparities among defendants with similar records who have

been found guilty of similar conduct . . .” Given the clear and articulable

differences between the two men, counsel’s decision not to argue sentencing

disparities on appeal was entirely appropriate. Accordingly, this ground shall also

be denied.

      C.     Certificate of Appealability

      Based on the foregoing analysis, we do not find that Flemister

has made a substantial showing of the denial of a constitutional right, and as such,

no certificate of appealability shall issue. See 28 U.S.C. § 2253(c)(2).




                                          8
        Case 1:16-cr-00366-JEJ Document 120 Filed 01/27/21 Page 9 of 9




IV.   CONCLUSION

      For the foregoing reasons, the Defendant’s Motion under 28 U.S.C. § 2255

to Vacate, Set Aside, or Correct Sentence by Person in Federal Custody (Doc. 99)

shall be denied. An appropriate Order shall issue.




                                         9
